J-S42042-18

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

    IN THE INTEREST OF: D.C., A MINOR        : IN THE SUPERIOR COURT OF
                                             :       PENNSYLVANIA
                                             :
                                             :
                                             :
                                             :
                                             :
                                             :
    APPEAL OF D.C., A MINOR                  : No. 1998 MDA 2017

              Appeal from the Dispositional Order October 16, 2017
       in the Court of Common Pleas of Dauphin County Juvenile Division
                        at No(s): CP-22-JV-0000488-2017

BEFORE:       BOWES, MCLAUGHLIN, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                  FILED: OCTOBER 17, 2018

        D.C. (Appellant) appeals from the dispositional order entered on October

16, 2017, following his adjudication of delinquency for possession of a firearm

by a minor, burglary, receiving stolen property,1 and conspiracy to commit

burglary. We affirm in part, reverse in part, and remand the matter to the

juvenile court for proceedings consistent with this memorandum.

        The juvenile court summarized the relevant factual history of this case

as follows.

              During the weekend of July 7, 2017, the victim, Mark Keller,
        Sr. [(Mr. Keller)] and his family were out of town, and their home
        [was] left unoccupied. Upon arriving home, Mr. Keller noticed that
        the air conditioning unit in his daughter’s bedroom was missing

1
  The Commonwealth originally charged Appellant with theft by unlawful
taking. However, at the beginning of the adjudication hearing, and without
an objection by Appellant, the Commonwealth sought to amend the charge to
receiving stolen property, which the juvenile court subsequently granted.
N.T., 9/27/2017, at 4.

*Retired Senior Judge assigned to the Superior Court.
J-S42042-18


     and not visible from the street. He then went through the inside
     of the home and discovered that numerous items, including two
     [] PlayStation gaming systems, a .380 handgun, a 12 [gauge]
     pump, a necklace, and an iPod[] were missing. Mr. Keller
     immediately reported the incident to the Borough of Highspire
     Police Department.

            A short time after the burglary, a video was posted on the
     social media application [Snapchat2] of a firearm that was taken
     from Mr. Keller’s home. The video was personally viewed by Mr.
     Keller, as well as his son, Mark Keller, Jr. (hereinafter “Junior”),
     who identified the firearm as the .380 Ruger that was taken from
     his home. Junior stated that the video was not sent to his
     [Snapchat account], but was sent to an unidentified person.
     Despite viewing the video in the presence of the person who
     received it, Junior did not recall the name of the individual who
     actually received the video. Both Mr. Keller and Junior identified
     [Appellant] as the individual in the video with the firearm. Mr.
     Keller was familiar with [Appellant] because he and Junior used to
     be friends, and [Appellant] spent a lot of time with their family.
     [Mr. Keller] testified that [Appellant] was aware that firearms
     were kept in the home, but not of where they were physically
     located. [The video was played at the adjudication hearing.]

           Approximately one [] month after the burglary, Junior
     began receiving messages through [Snapchat] from [Appellant.
     Appellant’s] username on [Snapchat] is “Trey[,”] and the
     messages that Junior received were from the same username.6
     Junior testified that he received a message from [Appellant]
     asking to meet up to return the stolen items.7 [Appellant]
     requested $350 in exchange for the .380 Ruger and a pair of
     Junior’s shoes. Junior stated that he asked [Appellant] why he
     broke into the home, and [Appellant] responded that he needed
     money. The two planned to meet in the middle of the night for
     the exchange, but Junior never went.
           ______


2“Snapchat is a social media platform where users share photographs and
messages ....” Goldman v. Breitbart News Network, LLC, 302 F. Supp. 3d
585, 585 n.1 (S.D.N.Y. 2018).




                                    -2-
J-S42042-18


              6 Junior knew the person sending the messages through
              [Snapchat] was [Appellant] because they would continue
              their [Snapchat] conversations when they next saw each
              other in person. [Additionally, Appellant admitted he was
              the one who sent the messages to Junior.]

              7 Although the screenshots of the conversation admitted [at
              the adjudication hearing were] one-sided wherein only
              [Appellant’s] messages were shown, Junior testified as to
              what his messages purportedly stated.

              Thereafter, Junior sent a message to [Appellant] asking for
        a picture of the .380 Ruger and the shoes. [Appellant] declined,
        commenting that Junior was just going to use it as evidence
        against him. Junior also testified that [Appellant] sent him a
        message threatening to beat him up and take his money.

              During the course of the investigation, Officer Jeffrey Levan
        with the Borough of Highspire Police Department interviewed
        [Appellant]. Officer Levan went to [Appellant’s] home, read him
        his [Miranda3] rights, and interviewed him in the presence of his
        grandmother. [Appellant] stated that he did not know where the
        .380 Ruger was because he gave it to a friend, but refused to
        disclose the name of the friend. [Appellant] and his grandmother
        consented to a search of [Appellant’s] room and none of the items
        w[as] found.

Juvenile Court Opinion, 2/21/2018, at 3-5 (record citations omitted).

        In addition to the foregoing, Gloria Bechtel, who lives next door to the

Kellers, testified at Appellant’s adjudication hearing that during the weekend

of July 7, she was walking “out back” to her car when she noticed there were

children swimming in the Kellers’ pool. N.T., 9/27/2017, at 5. Ms. Bechtel

stated that she “didn’t think anything of it at first[,]” until the Kellers arrived




3
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                       -3-
J-S42042-18


home and informed her that their home had been vandalized. Id. It was then

that Ms. Bechtel informed the Kellers of the children swimming in the pool.

Id.   She testified that from her vantage point she saw “a young colored

gentleman [with dreadlocks and] two other people with” him. Id. at 5-6.

Although she was looking through a fence at the time and admitted that she

only saw the “back of [his] head[,]” Ms. Bechtel identified Appellant as the

individual with dreadlocks that she saw in the backyard that day. Id.

      On July 12, 2017, a delinquency petition was filed against Appellant.

      An adjudication hearing was held on September 27, 2017. At the
      conclusion of the hearing, the [juvenile] court substantiated all
      counts, as amended, concluding that the Commonwealth proved
      the delinquent acts beyond a reasonable doubt. [Appellant] was
      adjudicated delinquent and found in need of treatment,
      supervision, or rehabilitation. A Dispositional Hearing was held on
      October 16, 2017, wherein [Appellant] was put on formal
      probation, placed in a residential facility at Adelphoi Village, and
      ordered to pay restitution in the amount of $500.00 to [Mr.
      Keller].

            On October 26, 2017, [Appellant] filed a timely post-
      dispositional motion. The Commonwealth filed a response on
      November 24, 2017. After a review of the pleadings[, the juvenile
      c]ourt denied [Appellant’s] post-dispositional motion.

Juvenile Court Opinion, 2/21/2018, at 2 (footnotes and unnecessary

capitalization omitted).

      Appellant filed a notice of appeal, and both Appellant and the juvenile

court complied with Pa.R.A.P. 1925.        On appeal, Appellant presents the

following issues for our review.




                                     -4-
J-S42042-18


      1. Whether the evidence presented at [the] adjudication hearing
         was insufficient to sustain the adjudication of delinquency for
         burglary, receiving stolen property, possession of [a] firearm
         by a minor, and criminal conspiracy to commit burglary?

      2. Did the [juvenile] court err when it denied [Appellant’s] motion
         for a new adjudication hearing based on the adjudication of
         delinquency was [sic] against the weight of the evidence?

      3. Did the [juvenile] court err when it did not take into
         consideration that the Commonwealth had charged [Appellant]
         with theft by receiving stolen property because the
         Commonwealth could not show that the juvenile was involved
         in the burglary?

      4. Did the [juvenile] court err when it allowed the one[-]sided
         Snapchat conversations into evidence due to the fact that they
         were not properly preserved and lacked a foundation?

Appellant’s Brief at 9 (unnecessary capitalization and suggested answers

omitted).

      We begin with our standard of review of dispositional orders in juvenile

proceedings. The Juvenile Act grants broad discretion to juvenile courts in

determining appropriate dispositions. In re C.A.G., 89 A.3d 704, 709 (Pa.

Super. 2014). Indeed, the Superior Court will not disturb the juvenile court’s

disposition absent a manifest abuse of discretion. In the Interest of J.D.,

798 A.2d 210, 213 (Pa. Super. 2002). “Not merely an error in judgment, an

abuse of discretion occurs when the law is overridden or misapplied, or the

judgment exercised is manifestly unreasonable, or the result of partiality,

prejudice,   bias,   or   ill-will,   as   shown   by   the   evidence   on   record.”




                                           -5-
J-S42042-18


Commonwealth v. Handfield, 34 A.3d 187, 208 (Pa. Super. 2011) (quoting

Commonwealth v. Cain, 29 A.3d 3, 6 (Pa. Super. 2011)).

      We review Appellant’s sufficiency claim, mindful of the following.

            When a juvenile is charged with an act that would constitute
      a crime if committed by an adult, the Commonwealth must
      establish the elements of the crime by proof beyond a reasonable
      doubt. When considering a challenge to the sufficiency of the
      evidence following an adjudication of delinquency, we must review
      the entire record and view the evidence in the light most favorable
      to the Commonwealth.

             In determining whether the Commonwealth presented
      sufficient evidence to meet its burden of proof, the test to be
      applied is whether, viewing the evidence in the light most
      favorable to the Commonwealth and drawing all reasonable
      inferences therefrom, there is sufficient evidence to find every
      element of the crime charged. The Commonwealth may sustain
      its burden of proving every element of the crime beyond a
      reasonable doubt by wholly circumstantial evidence.

            The facts and circumstances established by the
      Commonwealth need not be absolutely incompatible with a
      defendant’s innocence. Questions of doubt are for the hearing
      judge, unless the evidence is so weak that, as a matter of law, no
      probability of fact can be drawn from the combined circumstances
      established by the Commonwealth.

In re V.C., 66 A.3d 341, 348–49 (Pa. Super. 2013) (citation and quotation

marks omitted). The finder of fact is free to believe some, all, or none of the

evidence presented. Commonwealth v. Gainer, 7 A.3d 291, 292 (Pa. Super.

2010).

      On appeal, Appellant contends that the Commonwealth failed to prove

the elements of the aforementioned crimes beyond a reasonable doubt,

although he cites little case law to support his argument. Appellant’s Brief at


                                     -6-
J-S42042-18


18-22. Appellant baldly asserts that the juvenile court’s conclusions are not

supported by the record. Specifically, Appellant argues that the testimony of

the Commonwealth’s witnesses and evidence introduced at the adjudication

hearing failed to establish the elements of the crimes charged. Id.

      First, we observe that Appellant preserved only his sufficiency challenge

with respect to his adjudication of delinquency for conspiracy to commit

burglary.   The rest of his sufficiency claim is waived due to his inadequate

Pa.R.A.P. 1925(b) concise statement. Specifically, with respect to burglary,

receiving stolen property, and possession of a firearm by a minor, Appellant’s

concise statement raised only a generic challenge and did not specify precisely

which elements of the crimes he contends the Commonwealth failed to prove.

      This Court has repeatedly required an appellant to specify in the Rule

1925(b) statement the particular element or elements upon which the

evidence was insufficient.   See Commonwealth v. Tyack, 128 A.3d 254,

260 (Pa. Super. 2015) (“Appellant’s Rule 1925(b) statement simply declared,

in boilerplate fashion, that the evidence was insufficient to support his

conviction. … The statement thus failed to specify the element or elements

upon which the evidence was insufficient to support Appellant’s conviction—

and we must conclude that Appellant’s sufficiency of the evidence claim is

waived on appeal.”) (quotation marks omitted).

      Regarding his sufficiency claims with respect to his adjudication of

delinquency for burglary, possession of a firearm by a minor, and theft by


                                     -7-
J-S42042-18


receiving property, we note that even if Appellant did not waive these

challenges based upon his deficient Rule 1925(b) statement, Appellant would

still not be entitled to relief. When evaluating Appellant’s sufficiency claim

      the entire record must be evaluated and all evidence actually
      received must be considered. … When examining the evidence in
      the trial record in a light most favorable to the Commonwealth,
      we do not make new factual determinations based on the trial
      evidence introduced; rather, we accept the evidence of record,
      and all reasonable inferences drawn therefrom on which the
      factfinder could properly have based its verdict, as factually true.

In Interest of J.B., 189 A.3d 390, 414–15 (Pa. 2018) (quotations, citations,

and footnote omitted).

      In order for the juvenile court to adjudicate Appellant delinquent for

burglary, the Commonwealth had to prove that Appellant “enter[ed] a building

or occupied structure, or separately secured or occupied portion thereof that

is adapted for overnight accommodations in which at the time of the offense

no person is present” with the intent to commit a crime therein. 18 Pa.C.S. §

3502(a)(2). For possession of a firearm by a minor, the Commonwealth was

required to prove that (1) the weapon was a firearm as defined by the statute,

(2) that Appellant was in possession of the firearm, and (3) that Appellant was

under the age of 18 at the time of the offense. 18 Pa.C.S. § 6110.1(a). Lastly,

to prove theft by receiving stolen property, the Commonwealth must present

evidence to prove that Appellant received, retained or disposed of “moveable

property of another knowing that it ha[d] been stolen, or believing that it

ha[d] probably been stolen[.]” 18 Pa.C.S. § 3925.


                                      -8-
J-S42042-18


      In addressing Appellant’s sufficiency claim, the juvenile court stated that

“[t]he testimony and evidence presented at the adjudication hearing, together

with all reasonable inferences derived therefrom, is [sic] sufficient to sustain

Appellant’s adjudications[.]” Juvenile Court Opinion, 2/21/2018, at 7. Our

review of the record confirms that the juvenile court did not abuse its

discretion   when   finding   the   evidence   was   sufficient   to   prove    the

aforementioned crimes.4 Upon viewing the evidence in light most favorable

to the Commonwealth, we agree with the juvenile court that the testimony at

the adjudication hearing established that during the weekend of July 7, while

Mr. Keller was away with his family, his home was burglarized.                 N.T.,

9/27/2017, at 9-10. A Ruger .380 handgun was among the items stolen from

Mr. Kellers’ home. Id. at 10. That same weekend, Ms. Bechtel, a neighbor

of the Kellers, witnessed three boys in the Keller’s swimming pool, and she

identified one of the individuals as Appellant. Id. at 5-6. Approximately a

week after the burglary, Mr. Keller and his son, Junior, viewed a video on

Snapchat, which depicted Appellant holding a Ruger .380.          Id. at 13, 19.

Junior identified the weapon seen in the video as his “dad’s gun.” Id. at 18-



4 We note that our references infra, to the Snapchat video and messages
entered into evidence as Commonwealth’s Exhibits 1-8, are based upon the
testimony of Mr. Keller, Junior, and Appellant. These exhibits were not
included in the certified record received by this Court. “[I]t is appellant’s duty
to ensure that the certified record is complete for purposes of review.”
Commonwealth v. Wall, 953 A.2d 581, 586 n.6 (Pa. Super. 2008) (citation
and quotation marks omitted).


                                      -9-
J-S42042-18


19. Mr. Keller testified that he knew Appellant prior to viewing this incident

because Appellant and Junior used to be friends.      Id. at 15.   Mr. Keller

confirmed that Appellant was aware there were firearms in Mr. Keller’s home.

Id.

      Officer Levan testified that during his investigation of the burglary he

spoke with Appellant, explained to Appellant he had viewed the Snapchat

video of Appellant with a handgun and loaded magazine and asked where the

firearm was. Id. at 31. Appellant responded that “he didn’t know, and then

[Appellant] stated he gave it to a friend.” Id. When asked to identify who

currently had the firearm, Appellant refused. Id.

      In addition, Junior testified about a conversation he had with Appellant

via Snapchat. Due to the nature of Snapchat, only Appellant’s messages were

preserved, but Junior testified, without objection, as to what he said in

response to the messages. These messages, which Appellant admitted he

sent, involved the burglary and items stolen from the home. Id. at 21-27,

37. Specifically, Appellant had agreed to meet Junior to return the firearm

and a pair of sneakers in exchange for money. Id. at 25. Further, Appellant

sent a message to Junior explaining he burglarized the home because he was

“down bad.”5 Id. at 24.




5
 Junior testified that “down bad” meant not having money. N.T., 9/27/2017,
at 24.


                                    - 10 -
J-S42042-18


      Based on the foregoing, the evidence was sufficient to allow the juvenile

court to conclude that Appellant: (1) entered Mr. Keller’s home, without

permission, and with the intention to commit a crime; and (2) was in

possession of stolen property, namely a Ruger .380.6 Thus, with respect to

the charges of burglary, possession of a firearm by a minor, and receiving

stolen property, Appellant’s sufficiency challenge fails.

      We now address Appellant’s claim that the evidence was insufficient to

prove conspiracy to commit burglary.          On appeal, Appellant argues the

Commonwealth failed to prove conspiracy because it did not introduce any

evidence to prove “that there was an agreement between Appellant and the

co-defendant[7] to burglarize [Mr. Keller’s] home.” Appellant’s Brief at 22.

      To prove conspiracy, the evidence must show that Appellant agreed with

a “person or persons that they or one or more of them will engage in [or aid

in] conduct which constitutes such crime or an attempt or solicitation to

commit such crime[.]” 18 Pa.C.S. § 903.



6
  Notably, at the close of testimony, Appellant’s counsel conceded “that the
possession of [a] firearm by a minor has been met by the Commonwealth due
to the videos that were presented today in evidence.” N.T., 9/27/2017, at 9-
10.
7
 The record reflects that there is a co-defendant in this case. See Petition for
Appointment of Counsel Outside the Public Defender’s Officer, 8/14/2017
(requesting appointment of outside counsel because a conflict of interest
exists with representing Appellant since a co-defendant “is currently being
represented by the Public Defender’s Office.”). However, there is no mention
or introduction of any testimony regarding this co-defendant at the
adjudication hearing.

                                     - 11 -
J-S42042-18


           [Conspiracy] requires proof that: 1) the [juvenile] entered
     into an agreement with another to commit or aid in the
     commission of a crime; 2) he shared the criminal intent with that
     other person; and 3) an overt act was committed in furtherance
     of the conspiracy. This overt act need not be committed by the
     [juvenile]; it need only be committed by a co-conspirator.

           The essence of a criminal conspiracy is a common
     understanding, no matter how it came into being, that a particular
     criminal objective be accomplished. Therefore, [an adjudication of
     delinquency] for conspiracy requires proof of the existence of a
     shared criminal intent. An explicit or formal agreement to commit
     crimes can seldom, if ever, be proved and it need not be, for proof
     of a criminal partnership is almost invariably extracted from the
     circumstances that attend its activities. Thus, a conspiracy may
     be inferred where it is demonstrated that the relation, conduct, or
     circumstances of the parties, and the overt acts of the co-
     conspirators sufficiently prove the formation of a criminal
     confederation. The conduct of the parties and the circumstances
     surrounding their conduct may create a web of evidence linking
     the accused to the alleged conspiracy beyond a reasonable doubt.
     Even if the conspirator did not act as a principal in committing the
     underlying crime, he is still criminally liable for the actions of his
     co-conspirators in furtherance of the conspiracy.

           [M]ere presence at the scene of a crime and knowledge of
     the commission of criminal acts is not sufficient [to establish a
     conspiracy]. Nor is flight from the scene of a crime, without more,
     enough. However, such factors, combined with other direct or
     circumstantial evidence, may provide sufficient evidence
     sustaining an adjudication of delinquency for conspiracy.

In re V.C., 66 A.3d 341, 349–50 (Pa. Super. 2013).

     In this case, the juvenile court found sufficient evidence to adjudicate

Appellant delinquent of conspiracy based on: (1) Ms. Bechtel’s identification

of Appellant being present in the Kellers’ pool the weekend of the burglary

with two unidentified juveniles; (2) evidence that established Appellant was

involved in burglarizing the Kellers’ home; and (3) Appellant’s admission to


                                    - 12 -
J-S42042-18


Officer Levan that he had given the firearm to a friend, which the juvenile

court found “reinforce[d] the existence of at least one [] co-conspirator.”

Juvenile Court Opinion, 2/21/2018, at 7-8.

      In its brief to this Court, the Commonwealth echoed the juvenile court’s

conclusions, averring “[t]he presence of the group of persons at the scene of

the crime in addition to the possession of stolen property by [Appellant] may

therefore be used to draw the inference that a conspiracy to commit burglary

and theft existed between the parties.”         Commonwealth’s Brief at 7

(unnumbered).

      Upon review of the evidence submitted and the applicable case law cited

supra, we disagree with the juvenile court’s conclusion that there was

sufficient evidence to establish a conspiracy. “The facts and circumstances

show neither a criminal agreement nor an overt act in furtherance of a criminal

agreement.” Commonwealth v. Paschall, 482 A.2d 589, 592 (Pa. Super.

1984). Here, the only evidence presented at the adjudication hearing with

respect to the involvement of additional individuals with whom Appellant is

alleged to have conspired is the testimony of Ms. Bechtel who stated she

observed Appellant and two other juveniles in the Kellers’ pool. Juvenile Court

Opinion, 2/21/2018, at 7.    Notably, she did not testify that she saw the

juveniles engaging in any criminal activity. “Mere association or presence at

the scene of a crime is insufficient to establish a conspiracy.” In Interest of

J.F., 714 A.2d 467, 474 (Pa. Super.1998). See also In re Amos, 430 A.2d


                                    - 13 -
J-S42042-18


688, 690 (Pa. Super. 1981) (The “presence at the scene of a crime in company

with the alleged perpetrator [] has been held not sufficient to sustain a

conviction” for conspiracy); Commonwealth v. Chambers, 188 A.2d 400

(Pa. 2018) (“Mere association with the perpetrators, mere presence at the

scene, or mere knowledge of the crime is insufficient to prove that a particular

actor was involved in a criminal conspiracy.”) (quotation marks omitted).

      Nor are we able to infer, as the juvenile court has, that Appellant’s

admission that he gave the firearm to a friend “reinforced” the existence of a

conspiracy. This act, without more, does not establish a shared criminal intent

between Appellant and this unnamed friend. In fact, there is no evidence this

unnamed friend was one of the individuals seen by Mrs. Bechtel. “A conspiracy

cannot be established based only upon mere suspicion and conjecture.

Preexisting relationships or ‘mere association of participants,’ without more,

will not suffice to establish a prosecutable criminal conspiracy.” Id. at 410.

(some quotation marks omitted; emphasis in original).       Thus, we find the

evidence at the adjudication hearing was insufficient to prove the existence of

a conspiracy, and reverse his adjudication of delinquency with respect to this

charge. See In Interest of J.B., 189 A.3d at 415 (“If the evidence of record

viewed in the light most favorable to the Commonwealth, as well as all

reasonable inferences derived therefrom, does not establish the defendant’s

guilt beyond a reasonable doubt of any element of the offense for which he




                                     - 14 -
J-S42042-18


was tried, then the evidence is insufficient to sustain the defendant's

conviction as a matter of law, and he must be discharged.”)

     Next, we begin our review of Appellant’s weight claim 8 by setting forth

our standard of review.

     This Court applies the same standard for reviewing weight of the
     evidence claims in juvenile cases as those involving adults. An
     allegation that the verdict is against the weight of the evidence is
     addressed to the discretion of the [juvenile] court. An appellate
     court, therefore, reviews the exercise of discretion, not the
     underlying question whether the verdict is against the weight of
     the evidence. Moreover, a court’s denial of a motion for a new
     trial based upon a weight of the evidence claim is the least
     assailable of its rulings.

In Interest of J.G., 145 A.3d 1179, 1187 (Pa. Super. 2016) (citations and

quotation marks omitted).

     A [] court should award a new trial on this ground only when the
     verdict is so contrary to the evidence as to shock one’s sense of
     justice. A motion alleging the verdict was against the weight of
     the evidence should not be granted where it merely identifies
     contradictory evidence presented by the Commonwealth and the
     defendant. Our review on appeal is limited to determining
     whether the [] court abused its discretion in denying the motion
     for a new trial on this ground.

Commonwealth v. Chamberlain, 30 A.3d 381, 396 (Pa. 2011) (citations

omitted).

     In support of his argument, Appellant contends the juvenile court

afforded “improper weight” to the testimony of Ms. Bechtel and Junior.



8
 Because we find the evidence insufficient to sustain an adjudication of
dependency for conspiracy, we address Appellant’s weight claim only as it
pertains to the remaining crimes.

                                    - 15 -
J-S42042-18


Appellant’s Brief at 22. Specifically, Appellant avers the juvenile court: (1)

“improperly assumed that [] Appellant was actually involved” in the burglary

based on Ms. Bechtel’s testimony “even though based on her own testimony,

she did not see Appellant engaged in any criminal conduct during the entire

episode[,]” and did not see the face of the juvenile who[m] she described as

“a young colored gentleman” with dreadlocks; and (2) “improperly relied on

[Junior’s] statements when it came to the conversation [Junior] had with

Appellant, which w[as] not preserved” on Snapchat. Id. at 23. Additionally,

Appellant argues that Junior’s testimony that he could not identify the

individual who received the Snapchat video from Appellant, even though

Junior testified that he was in this individual’s presence at the time he viewed

the video, called into doubt Junior’s credibility. Id.

      With respect to its verdict, the juvenile court noted that the evidence

presented, which included additional evidence beyond the testimony of Ms.

Bechtel and Junior, supported the court’s adjudication. Additionally, the court

credited Junior’s testimony regarding the conversation he had with Appellant.

Id. In doing so, the court presumably disbelieved Appellant’s testimony that

he did not break into the Kellers’ home and that he “wasn’t thinking” when he

sent the messages to Junior. N.T., 9/21/2017, at 33-34.

      We discern no abuse of discretion in the court’s conclusion. In this case,

the court reviewed all the evidence presented, including the Snapchat video

and conversations involving Appellant, as well as the testimony of Appellant,


                                     - 16 -
J-S42042-18


the investigating officer, Ms. Bechtel, Mr. Keller, and Junior. After doing so,

the juvenile court was within its discretion to disbelieve Appellant’s testimony

in favor of the other witnesses and evidence presented. See Commonwealth

v. Kinney, 157 A.3d 968, 972, n.3 (Pa. Super. 2017) (“The weight of the

evidence is exclusively for the finder of fact, which is free to believe all, part,

or none of the evidence, and to assess the credibility of the witnesses.... An

appellate court cannot substitute its judgment for that of the jury on issues of

credibility.”) (citation omitted). No relief is due.

      With respect to his third issue, Appellant avers the juvenile court erred

in failing to “take into consideration the fact that the Commonwealth”

amended Appellant’s charge from theft by unlawful taking to theft by receiving

stolen property. Appellant’s Brief at 24. Appellant contends this amendment

was made because “the Commonwealth could not show that Appellant was

involved in the [b]urglary to be able to prove a [t]heft by [u]nlawful [t]aking

offense.” Id.

      We begin by noting that Appellant’s issue as presented is confusing, and

like the juvenile court, this Court is “unable to discern the precise issue

Appellant is trying to raise.”   Juvenile Court Opinion, 2/21/2018, at 10. The

juvenile court opined that Appellant is “attempting to assert a challenge to the

amended charge[,]” and such a claim is waived.9 Id.



9
 The court’s interpretation of this issue is based on the language in Appellant’s
concise statement, in which he set forth the following, verbatim:

                                      - 17 -
J-S42042-18


      Based on our review of Appellant’s brief, although inarticulately phrased,

it appears to this Court that Appellant is attempting to argue that he could not

be adjudicated delinquent of both burglary and theft by receiving stolen

property, although Appellant provides no real argument in support of this

contention. Appellant’s Brief at 24-25 (“If Appellant was found [guilty] on the

[b]urglary charge[, …] he could not have received property that was stolen

from another.”).

      To the extent Appellant is attempting to challenge the amended charge,

we agree with the juvenile court that, because Appellant did not object to the

Commonwealth’s request to modify the charge, Appellant failed to preserve

this issue for appeal and it is waived. N.T., 9/27/2017, at 4 (When asked

whether   there    was any      objection   to   the   Commonwealth’s   proposed

modification,     Appellant’s    counsel       answered    “[n]o   objection[.]”).

Furthermore, any claim that the juvenile court erred in granting the

Commonwealth’s request is similarly waived. See Pa.R.A.P. 320(a) (“Issues

not raised in the lower court are waived and cannot be raised for the first time

on appeal.”).




      The trial court erred when it did not take into consideration the
      fact that the Commonwealth had charged the Juvenile with Theft
      by Receiving Stolen Property because the Commonwealth could
      not show that the Juvenile was involved in the Burglary to be able
      to prove a Theft by Unlawful Taking offense.

Concise Statement, 1/24/18, at 3 (unnumbered).

                                      - 18 -
J-S42042-18


      We likewise find that because the issue raised in Appellant’s concise

statement is vague and confusing, Appellant has failed to preserve properly

his claim that the juvenile court erred when it adjudicated Appellant delinquent

of both burglary and theft by receiving stolen property.

      Rule 1925 is intended to aid trial judges in identifying and focusing
      upon those issues which the parties plan to raise on appeal. Rule
      1925 is thus a crucial component of the appellate process. When
      a court has to guess what issues an appellant is appealing, that is
      not enough for meaningful review. When an appellant fails
      adequately to identify in a concise manner the issues sought to be
      pursued on appeal, the trial court is impeded in its preparation of
      a legal analysis which is pertinent to those issues. In other words,
      a Concise Statement which is too vague to allow the court to
      identify the issues raised on appeal is the functional equivalent of
      no Concise Statement at all.

Commonwealth v. Ray, 134 A.3d 1109, 1114 (Pa. Super. 2016) (citation

omitted).

      Regardless, even if Appellant preserved this issue for our review, he

would not be entitled to relief. First, as set forth supra, the evidence was

sufficient to adjudicate Appellant delinquent of burglary and theft by receiving

stolen property.   Second, we categorically reject any attempted argument

made by Appellant that, because the basis of his adjudication for burglary was

his intention to commit a theft therein, he could not have been found to have

committed the crime of theft by receiving stolen property. Appellant’s Brief

at 25. See Commonwealth v. Kuykendall 465 A.2d 29 (Pa. Super. 1983)

(holding, inter alia, that a defendant who stole a vehicle and retained it could

be convicted of receiving stolen property that he himself had stolen).


                                     - 19 -
J-S42042-18


      With respect to Appellant’s final claim, Appellant contends the juvenile

“court erred when it allowed [one-sided Snapchat] conversations into

evidence due to the fact that they were not properly preserved and lacked a

foundation.”   Appellant’s Brief at 25.    Appellant avers the entry of these

conversations “improperly shifted the burden to [Appellant] to testify during

the proceedings in order to explain” the conversations. Id.

      The admissibility of evidence is at the discretion of the trial court
      and only a showing of an abuse of that discretion, and resulting
      prejudice, constitutes reversible error. Evidence is relevant if it
      tends to make the existence of any fact that is of consequence to
      the determination of the action more probable or less probable
      than it would be without the evidence. But, [a]lthough relevant,
      evidence may be excluded if its probative value is outweighed by
      the danger of unfair prejudice, confusion of the issues, or
      misleading the jury, or by considerations of undue delay, waste of
      time, or needless presentation of cumulative evidence.

Commonwealth v. Sanchez, 36 A.3d 24, 48–49 (Pa. 2011) (citations and

quotation marks omitted).

      In its opinion to this Court, the juvenile court noted that while “Appellant

objected to the lack of foundation of Commonwealth’s Exhibit 1- a Snapchat

video- he failed to object to the remainder of the Commonwealth’s exhibits.”

Juvenile Court Opinion, 2/21/2018, at 10. Thus, the court opined, Appellant

waived this issue. After review of the transcript, we agree.

      “We have long held that [f]ailure to raise a contemporaneous objection

to the evidence at trial waives that claim on appeal.”      Commonwealth v.

Thoeun Tha, 64 A.3d 704, 713 (Pa. Super. 2013) (citations and quotation



                                     - 20 -
J-S42042-18


marks omitted). See also Commonwealth v. Tucker, 143 A.3d 955, 961

(Pa. Super. 2016) (“[T]he failure to make a timely and specific objection

before the trial court at the appropriate stage of the proceedings will result in

waiver of the issue.”); Pa.R.E. 103(a)(1).

      In this case, Appellant’s counsel did not object to the entry of the

Snapchat conversations at trial. N.T., 9/27/2017, at 22-23.       In fact, when

the Commonwealth requested the Snapchat messages be entered into

evidence, counsel for Appellant stated he had “no objection.”                Id.

Accordingly, we find Appellant’s final claim waived.10

      In light of the foregoing, we reverse Appellant’s adjudication of

delinquency with regard to the conspiracy charge, but affirm the adjudication

in all other respects. As this may affect the juvenile court’s disposition, we

vacate the disposition order of October 16, 2017 and remand for entry of a

new disposition order.

      Adjudication affirmed in part, reversed in part, and case remanded for

proceedings consistent with this memorandum. Jurisdiction relinquished.




10 Furthermore, as stated supra, Appellant has failed to include these exhibits
in the certified record. Thus, even if this claim were not waived for the
foregoing reason, we would find waiver based on Appellant’s failure to ensure
the inclusion of the exhibits in the record. See Commonwealth v. Manley,
985 A.2d 256, 263 (Pa. Super. 2009) (“A failure by [A]ppellant to insure that
the original record certified for appeal contains sufficient information to
conduct a proper review constitutes waiver of the issue sought to be
examined.”) (citation omitted).


                                     - 21 -
J-S42042-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/17/2018




                          - 22 -